MEMORANDUM **
Mary Emma Eriksen appeals pro se from the district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging that various individuals involved in a state trust proceeding conspired to violate her constitutional rights when she was jailed for ten months for civil contempt. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Schucker v. Rockwood, 846 F.2d 1202, 1203 (9th Cir.1988), and we affirm.
The district court properly granted summary judgment in favor of state court Judge Sperline because a state court judge is entitled to absolute immunity for judicial actions taken within his jurisdiction. See id. at 1204.
The district court properly dismissed the action as to the remaining defendants because Eriksen failed to establish that these defendants acted under color of state law, as required by 42 U.S.C. § 1983. Eriksen did not allege sufficient facts to support her claim of a conspiracy between state court Judge Sperline and the other defendants, who were private parties. See id. at 1205; see also Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order).
Eriksen’s remaining contentions are also without merit.
We deny as moot Judge Sperline’s letter request to withdraw his motion to dismiss, and his motion to dismiss.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.